Citation Nr: 0019919	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, left leg, Muscle Group 
XI, with sensory nerve impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1964 and from February 1964 to February 1969.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review. 


REMAND

The veteran seeks increased evaluations for his service-
connected right and left leg disabilities.  His residuals of 
a fracture of the right tibia and fibula are rated under 
Diagnostic Code 5262, and his residuals of a shell fragment 
wound, left leg, Muscle Group XI, with sensory nerve 
impairment are rated under Diagnostic Code 5311 of the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4, 
Diagnostic Codes 5262, 5311 (1999).  

Under D.C. 5262, for impairment of tibia and fibula, a 10 
percent evaluation is provided for slight knee or ankle 
disability.  A 20 percent evaluation is provided for moderate 
knee or ankle disability.  A 30 percent evaluation is 
provided for marked knee or ankle disability.  The veteran's 
disability may also be evaluated under several potentially 
applicable Codes.  Under Diagnostic Code 5260 for limitation 
of flexion of the leg, for flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided. For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.  38 C.F.R. Part 4, Diagnostic Code 5260 (1999).  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, for extension limited to 10 degrees, a 10 percent 
evaluation is provided.  For extension limited to 15 degrees, 
a 20 percent evaluation is provided.  For extension limited 
to 20 degrees, a 30 percent evaluation is provided.  For 
extension limited to 30 degrees, a 40 percent evaluation is 
provided.  For extension limited to 45 degrees, a maximum 50 
percent evaluation is provided.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (1999).  

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment. For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted. 38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  

A 10 percent evaluation may be assigned for moderate limited 
ankle motion, 20 percent when marked. 38 C.F.R. § 4.71a; 
Diagnostic Code 5271 (1999).

As to the left leg disability, the veteran has been assigned 
a 20 percent evaluation under D.C. 5311.  The controlling 
regulations were revised in July 1997.  Since the veteran's 
claim was filed prior to that time, both the old and new 
criteria must be considered.  Essentially under the previous 
and amended criteria for Diagnostic Code 5311 for Muscle 
Group XI function; propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6) posterior and lateral crural muscles, and muscles 
of the calf: (1) Triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus longus; (4) peroneus 
brevis; (5) flexor hallucis longus; (6) flexor digitorum 
longus; (7) popliteus; (8) plantaris.  A maximum 30 percent 
evaluation is provided where there is severe muscle injury. 
For moderately severe muscle injury, a 20 percent evaluation 
is provided. For moderate muscle injury, a 10 percent 
evaluation is provided. For slight muscle injury, a 
noncompensable evaluation is provided.

Entitlement to an increased evaluation for residuals, shell 
fragment wound, left leg, muscle group XI, is evaluated as 20 
percent disabling under diagnostic code 5311. Injuries to 
muscle group XI warrant a 20 percent evaluation if moderately 
severe and a 30 percent evaluation if severe.  38 C.F.R. § 
4.73, Diagnostic Code 5311 (1999) and (1997).  

In addition, in a precedent opinion, the General Counsel of 
VA held that a veteran who has arthritis and instability in 
his knees may receive separate ratings under Codes 5003 and 
5257. See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. 
App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

The Board notes that on the most recent VA examination 
report, dated in January 1999, range of motion of the 
veteran's knees and ankles was not reported in degrees.  The 
Board also notes that the VA orthopedic examiner stated that 
pain, functional loss and weakness of the right leg were 
connected to the veteran's residuals of a fracture of the 
right tibia/fibula.  However, the VA neurological examiner 
stated that with regards to the fracture of the right leg, 
the examiner did not see any weakness, loss of coordination 
or sensory defects.  In addition, the examiner noted that X-
rays of the hips through the ankles were ordered for both 
legs as well as an EMG for both legs.  Reports of those 
diagnostic tests, if performed, have not been associated with 
the claims file.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file reports of any 
diagnostic tests performed by VA 
pertinent to the disabilities at issue 
here.  This includes, but is not limited 
to X-ray and EMG reports for tests that 
the January 1999 VA examiner indicated 
had been ordered.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist who has not previously 
examined him, if available, to evaluate 
the veteran's disabilities.  The veteran 
should be informed of the potential 
consequences of his failure to report.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard. All indicated studies should be 
performed.  The examiner should document 
all neurological findings, and 
differentiate, to the extent possible, 
any manifestations referable solely to 
the veteran's service-connected 
disabilities.  Functional impairment 
should be assessed.  An opinion 
concerning the veteran's employability 
should also be given.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, who has not previously 
examined him, if available, to evaluate 
the veteran's service-connected 
disabilities.  The veteran should be 
informed of the potential consequences of 
his failure to report.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report should be annotated in 
this regard.  

Specifically, it is requested that the 
examiner review the claims file and 
render a decision as to the following 
questions:

Identify the muscle groups involved with 
respect to the wound involving the left 
leg (Muscle Group XI).

Describe the level of impairment of the 
muscle groups affected by the veteran's 
wound involving the left leg in terms of 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and 
impairment of coordination and 
uncertainty of movement.

The examiner should describe the scarring 
from the wound(s) in terms of the right 
leg, and the left leg Group XI muscle 
disability. The examiner should also 
estimate the degree, if any, of muscle 
loss, and should compare the strength and 
endurance of the pertinent muscles with 
corresponding muscles of the sound side, 
if possible.

The examiner should also determine active 
and passive range of motion in degrees, 
and comment on any other functional 
limitations, if any, caused by the 
veteran's service-connected disabilities.  
The examiner should also address whether 
and to what extent the service connected 
disabilities involve the joints and/or 
nerves as well.  Any opinion(s) expressed 
as to the severity of the veteran's 
disabilities should be accompanied by a 
complete rationale.

All indicated studies, including complete 
X-rays, if necessary, should be 
performed.  Range of motion of all 
affected joints should be documented in 
degrees and the examiner should note any 
instability, indicating if any found is 
mild moderate or severe.  Painful motion 
should be noted.  The examiner is 
requested to completely review the claims 
folder prior to the examination, and to 
clearly differentiate all manifestations 
referable solely to the veteran's 
service-connected disabilities.  
Functional impairment should be assessed.  
The examiner should also comment on the 
veteran's employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  In 
addition, any differences of opinion by 
the examiners must be reconciled.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  In so doing, the RO 
should consider all applicable 
regulations, including any prior 
regulations that apply, and consider the 
assignment of a separate rating for 
scarring and/or for arthritis.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); 
VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); Estaban v. Brown, 6 Vet. 
App. 259 (1994).  

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



